Citation Nr: 0009716	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and service comrade


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant's served on active duty from June 1956 to May 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In addition, there are several claims for service connection, 
including a right eye disorder, heart disease, and a nervous 
disorder.  These issues are not otherwise developed for 
appellate review, and as such are not before the Board for 
consideration at this time.  See Kellar v. Brown, 6 Vet. App. 
157 (1994).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to the instant issue 
has been obtained by the RO.  

2.  The veteran's service records are not available and are 
presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  

3.  No competent medical evidence is of record that would 
establish that the veteran currently has bronchial asthma 
which is causally related to service or to any incident or 
event therein.


CONCLUSION OF LAW

The claim for entitlement to service connection for bronchial 
asthma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  If a claim is well 
grounded, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Black v. Brown, 10 Vet. App. 279 (1997).  The duty to 
assist under 38 U.S.C.A. § 5107(a) is triggered only after a 
well-grounded claim is submitted.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996); Peters v. Brown, 6 Vet. App. 540, 
546 (1994).  Evidentiary assertions by the person who submits 
a claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19 (1993).  Where the determinative issue is factual 
rather than medical in nature, competent lay testimony may 
constitute sufficient evidence to well ground the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The veteran contends, in essence, that he is entitled to 
service connection for bronchial asthma incurred in service.  
Unfortunately, the veteran's service medical records were 
unavailable and presumed to have been lost in the 1973 fire 
at the National Personnel Records Center (NPRC).  A search of 
company medical records revealed no sick remarks found for 
this veteran.  Attempts to obtain other service medical 
records have been unsuccessful. 

The record first indicates treatment for a respiratory 
disorder in December 1961, over 3 1/2 years after service.  An 
attempt to have this document translated resulted in much of 
it being termed illegible.  It is noted that he complained of 
difficulty breathing.  The assessment was not legible, 
although the RO rating action of May 1993 notes that a 
bronchial asthma episode was shown.  Nothing in the 
translated document, or the RO interpretation as recorded on 
that rating action, suggests that this was a chronic problem 
that was related to service some years earlier.  

The veteran in a letter to the RO in October 1992 appears to 
indicate that he received treatment the first 2 years after 
service, and again after 1972 in a public hospital from which 
he was unable to obtain medical information.

A hearing was held before the RO in February 1995.  The 
veteran, his spouse, and a service buddy testified, in 
essence, that the veteran did not have asthma prior to 
service.  Shortly after service, in December 1956 or January 
1957, he was hospitalized for a week, or more, with asthma 
and pneumonia.  Afterwards, exposure to dust and dirt from 
explosive demolition caused recurrences of asthma.  He also 
had recurrences of asthma and pneumonia during cold weather 
while stationed, in Missouri, and Germany.  The veteran and 
his buddy, testified that there was an epidemic of bronchial 
asthma and pneumonia in Germany, and several others, 
including the veteran, were quarantined for these conditions.  
He also received treatment immediately after service for 
asthma on an outpatient basis in a small local hospital.  He 
attempted to get records from this hospital, but 
unfortunately no records were available.

Other evidence on file includes the progress notes from 
Alberto Folch, M.D., dated December 1961; July 1962; June 
1964; and, May 1972, indicating treatment for a respiratory 
condition.  (These notes are discussed above and are partly 
illegible, but do not appear to relate any respiratory 
disorder treated to service.)

Also on file is a letter dated October 1992 from Carlos N. 
Montalvo Bonilla, M.D., noting that he initially saw the 
veteran in May 1989, for a persistent cough of three months 
duration.  He reported a history of bronchial asthma and 
smoking for 20 years.  The veteran was diagnosed with 
bronchial asthma on exacerbation.  He was again seen in 
January 1992, and treated for an upper respiratory infection. 
He was scheduled to return in one month for a follow up 
appointment but failed to report for his appointment.

Other records received from Dr. Montalvo note obstructive 
lung and coronary artery disease; and, moderate cardiac and 
respiratory impairment.

Progress notes from W. Villanueva Bosque, M.D., received in 
February 1993 which note treatment in May 1992 for a cough of 
a one month duration, with a follow-up visit in January 1993.  
Diagnoses of mild bronchitis; sinusitis; and pharyngitis were 
made.
 
VA and other medical records from 1992, and 1993 note 
shortness of breath, and indicate respiratory and 
cardiopulmonary treatment.

After a review of the evidence of record and the applicable 
laws and regulations set forth above, the Board must conclude 
that the evidence does not demonstrate that chronic bronchial 
asthma related to service is currently shown.  The first 
evidence of respiratory impairment is some years after 
service, and there is no history or findings which then, or 
later, relate such respiratory impairment to service.  Since 
there is no competent evidence that the veteran currently 
suffers from bronchial asthma that is related to his period 
of service, the Board must accordingly find that the claim is 
not well grounded.  

The Board notes that the veteran's contentions are not 
supported by any competent medical evidence.  The veteran is 
a layperson with no medical training or expertise, and his 
contentions by themselves do not constitute competent medical 
evidence of a nexus between current bronchial asthma, if any, 
and service.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-
5 (1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record.  He lacks 
the medical expertise to offer an opinion as to the existence 
of bronchial asthma related to service, as well as to medical 
causation of any current disability. Id. 

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in disability.  While it has been reported that the 
veteran's suffered from bronchial asthma in service and 
continued to be treated after returning from service, there 
is no competent evidence that the disorder at issue is 
related to service or any incidence or occurrence therein.  
Accordingly, absent evidence establishing that the appellant 
has bronchial asthma related to service, the Board finds that 
the veteran's claim of entitlement to service connection is 
not well grounded.  38 U.S.C.A. § 5107(b).

When a claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims forms he completed, in its notices of rating 
decisions, the statement of the case, and the supplementary 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim. However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

A well grounded claim for service connection for bronchial 
asthma not having been submitted, the claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

